DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Recall that in the Remarks dated 11/30/2021 (labeled page 6 of 10 paragraphs 1-4) applicant recites that the term “processing circuitry” is to be interpreted based on paragraph [0041] of the original specification as the CPU or central processing unit
Applicant’s arguments, see page 6, filed April 29, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejection of claims 1-4 recited in the non-final action dated January 31, 2022  has been withdrawn as applicant was successful at arguing that the combination of Akiyama et al (US 2010/0011920) in view of Hara (JP H11-347930) fails to teach a processor including processing circuitry connected to the workpiece supporting unit, the cutting unit, and the sensor unit configured to calculate the outwardly-convex curved-surface-shape that is a non-cylindrical shape surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece and rotate the workpiece around the first axis based on the calculated outwardly- convex curved-surface-shape surface that is non-cylindrical shape surface of the workpiece and a cutting position at which a groove is formed on the surface of the workpiece so that the cutting position matches a vertex in a direction along a second axis which is perpendicular to the first axis and parallel to the blade. 
The double patenting rejections that were previous recited remain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of co-pending Application No.17/270388.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1:	The co-pending application claims a workpiece supporting unit, a cutting unit having a blade, a control unit see claim 1 of the co-pending application, see claim 25 of the co-pending application which claims a camera that reads on the sensor unit, a detecting unit (see claim 25 recites a sensor unit) reads on the calculating unit, and a control unit is claim 21 of the co-pending application. See claims 22-27 which recite the steps of calculating, detecting (claim 24), and adjusting in claim 26. It is noted that claim 1 was amended to recite that the workpiece has an outwardly-convex curved-shape surface that is non-cylindrical shape surface. This limitation is interpreted as a matter of an intended use as the workpiece worked upon is not structurally part of the apparatus. See MPEP 2115 In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
The co-pending application has been amended (as of  4/29/2022) to recite that the processor is configured to form a groove at the cutting position in a state that an incision direction of the blade and the first axis are capable of deviating from each other. The processor of the co-pending application also recites the steps of calculating a vertex on the surface of the workpiece (this reads on the step of calculating the outwardly-convex curved-surface-shape that is a non-cylindrical shape surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece) and rotating the workpiece on a rotary table.
Regarding claim 4:	The co-pending application claims an adjusting mechanism in claim 26.
Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of co-pending Application No.17/270388 in view of Harada Takashi (JP H11-347930 using the Machine Generated English Translation provided herewith).

The claims of the co-pending application are discussed above.
Regarding claim 2: The co-pending application fails to claim that the calculating unit calculates a normal line to the surface of the workpiece at the cutting position based on the surface shape of the workpiece, and the control unit rotates the workpiece around the first axis so that the normal line is parallel to a direction along a second axis which is perpendicular to the first axis and parallel to the blade, and relatively moves the workpiece supporting unit and the cutting unit, thereby forming a groove at the cutting position.  

Regarding claim 3: The co-pending application fails to claim the workpiece processing device according to claim 1, wherein the calculating unit calculates a tangent line to the surface of the workpiece at the cutting position based on the surface shape of the workpiece, and the control unit rotates the workpiece around the first axis so that the tangent line is perpendicular to a direction along a second axis which is perpendicular to the first axis and parallel to the blade, and relatively moves the workpiece supporting unit and the cutting unit.

Recall the teachings of Harada above.  Therein Harada discusses the various equations used to calculate the normal and tangent lines on the workpiece relative to the cutting position see [0031] – [0141] and the calculation unit 8b and controller 8 of Harada is that the suggested teachings improve the precision and cutting position.  The motivation to modify the calculating unit and controlling unit of the co-pending application with the teachings of Harada is that the suggested teachings improve the precision and cutting position.  Thus, it would have obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus claimed in the co-pending application with the teachings of the prior art of Harada.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of co-pending Application No. 17/187501(henceforth referred to as the co-pending application).
Regarding claim 1: Claim 1 of the co-pending application recite da work-piece supporting unit include a rotary table, a cutting unit having a blade, a sensor unit including a sensor, and a processor including processing circuitry see the steps of calculating, forming grooves, and moving the workpiece supporting unit. See claim 1 of the co-pending application fails to teach the relative movement of the workpiece supporting unit and the cutting unit but does not specifically claim that the controller (processor) is configured to form a groove at the cutting position in a state that an incision direction of the blade and the first axis are capable of deviating from each other.
The prior art of Harada teaches a controller 8 (processor) see the Figures especially Fig. 1a, 1b and 2 and [0030] – [0041]. See esp. Figs. 1a and 2 where the incision direction Z and the first axis C deviate from each other. The motivation to provide the controller of Harada in the apparatus of co-pending application is that it is able to calculate and control the position of the substrate holder and blade so that the desired cut is formed in an autonomous manner. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the co-pending application with the processor of Harada which ensures that the incision direction Z and the first axis C deviate from each other such that the processor is able to calculate and control the position of the substrate holder and blade so that the desired cut is formed in an autonomous manner.  

Regarding claim 2: See claim 2 of the co-pending application which recites the steps of calculating via the processor.

Regarding claim 3:	See claim 3 of the co-pending application where the step of rotating the workpiece is recited, and the calculation of a tangent line (related to the vertex in a direction along the second axis which is perpendicular to the first axis and parallel to an incision direction of the blade).

Regarding claim 4: See claim 7 of the co-pending application and the recitation of the fixing surface.
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716